         Case 1:20-cv-01468-CJN Document 139 Filed 01/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA,
et al.,

                                 Plaintiffs,
       v.

ELISABETH D. DEVOS, in her official
capacity as Secretary of Education, et al.,

                                 Defendants,

       and                                               Case No. 1:20-cv-01468-CJN

FOUNDATION FOR INDIVIDUAL RIGHTS
IN EDUCATION, et al,

                       Intervenor-Defendants,

       and

STATE OF TEXAS,

             [Proposed] Intervenor-Defendant.



             [PROPOSED] ORDER GRANTING TEXAS’S CROSS-MOTION
                         FOR SUMMARY JUDGMENT


       Before the Court is the Cross-Motion for Summary Judgment and Response to Plaintiffs’

Motion for Summary Judgment filed by Putative Intervenor-Defendant, the State of Texas. After

considering the briefing on the matter, the evidence properly before the Court, and the applicable

law, the Court is of the opinion that the cross-motion should be GRANTED.
        Case 1:20-cv-01468-CJN Document 139 Filed 01/21/21 Page 2 of 2




      IT IS HEREBY ORDERED THAT Putative Intervenor-Defendant, the State of Texas’s,

Cross-Motion for Summary Judgment be, and hereby is, GRANTED. Summary judgment is

hereby ENTERED in favor of Defendants.

DATE: _________________

                                         ____________________________________
                                         U. S. DISTRICT JUDGE
